Citation Nr: 1124266	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service-connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This matter arises before the Board of Veterans' Appeals (Board) from May 2007, October 2007, and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.  

VA afforded the Veteran with two compensation and pension examinations during the appeal period for his bilateral hearing loss disability.  The most recent examination occurred in May 2008, slightly more than three years ago.  Given the passage of time since the Veteran's most recent examination for his bilateral hearing loss disability, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's bilateral hearing loss disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's service-connected bilateral hearing loss disability.  

Regarding the Veteran's erectile dysfunction claim, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the Veteran was provided with an examination for this disorder in November 2006.  However, the examination was not adequate for rating purposes because the examiner did not review the claims file.  The Board therefore finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record and fully explains all findings and opinions in sufficient detail.  The examination report should also discuss the Veteran's claim that his erectile dysfunction improved once he adjusted to his blood pressure medications but returned once he was diagnosed with diabetes.

Finally, as for the Veteran's left leg disability claim, VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran claims that he injured his left leg in Vietnam.  Since he is in receipt of the Combat Infantryman Badge, the Veteran's in-service leg injury may likely be conceded.  He also reported that his leg had gotten worse over the years and currently "gives a lot of pain."  Therefore, this claim is remanded so the Veteran can be afforded a compensation and pension examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected bilateral hearing loss disability and any other non-service-connected disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should also specifically discuss any functional effects caused by the Veteran's bilateral hearing loss disability.

2.  The Veteran's claims file should be returned to the November 2006 compensation and pension examiner, K.R., who conducted the Veteran's compensation and pension examination for erectile dysfunction, in order to determine whether the Veteran's service-connected diabetes mellitus caused or aggravated his erectile dysfunction or whether his erectile dysfunction is otherwise related to his period of active military service.  If K.R. is not available, the Veteran's claims file should be forwarded to another appropriate clinician.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should indicate in the report that the claims file was reviewed.  
The examiner should specifically state whether the Veteran's erectile dysfunction was at least as likely as not (i.e., probability of 50 percent) caused or aggravated by his service-connected diabetes mellitus or is otherwise related to his period of active military service.  If the examiner is unable to give an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically discuss the Veteran's claim that his erectile dysfunction improved once he adjusted to his blood pressure medications but returned once he was diagnosed with diabetes.

3.  Schedule the Veteran for an appropriate examination to determine the nature, etiology or onset, and extent of his claimed left leg disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state what left leg disability the Veteran is diagnosed with, if any, and whether that disability was at least as likely as not (i.e., probability of 50 percent) caused by his period of active military service, to include his claimed injury while serving in Vietnam.  If the examiner is unable to give such an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.	After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.        

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



